DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 02/22/2021 which claims 1-11 have been presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding claim 1, substitute “a plurality of images” with – the plurality of images – (see page 61, line 3); and delete “the” before “trigger signals” (see page 61, line 5).
Regarding claim 2, substitute “the image” with – an image – (see line 9).
Regarding claim 3, substitute “a plurality of images” with – the plurality of images – (see line 6).
Claims 4-8 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-11 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, optical information reader including an output part configured to output, to a management device, information on timing at which the optical information reader receives the trigger signal, success or failure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Havens et al. (US 2012/0153022) discloses an apparatus for capture of image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887